Citation Nr: 1619381	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-28 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from March 1959 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the VA Regional Office (RO) in Roanoke, Virginia.

In July 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing is of record.  

The case was remanded in August 2015 to obtain additional treatment records and afford the Veteran a VA examination.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also referred the issue of service connection for a psychiatric disorder as secondary to the service-connected bilateral hearing loss and tinnitus.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Audiometric testing reveals no worse than Level VIII hearing acuity in the Veteran's right ear and Level VIII hearing acuity in his left ear.



CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was notified in a letter dated in January 2012 regarding the type of evidence necessary to establish his claim.  He was instructed that to show entitlement to an increased evaluation for his service-connected disability, the evidence must show that the disability has gotten worse.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records and also secured examinations in furtherance of his claim.  Pertinent fee-based and VA examinations were obtained in December 2010 and December 2015.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well-supported opinions based on consideration of the full history of the disorder.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  


II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the Veteran's disability is evaluated as 50 percent disabling.  Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests (Maryland CNC) together with the results of the puretone audiometry test.  See 38 C.F.R. § 4.85.

The results are then analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.  "Puretone threshold average,'' as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  The appropriate rating is then determined by finding the intersection point for the two Roman numeral designations using Table VII.

For exceptional patterns of hearing impairment, 38 C.F.R. § 4.86 provides as follows: (a) When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. (b) When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The average puretone hearing loss on a fee-based examination in December 2010 was 84 decibels in the right ear and 90 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 94 percent in the right ear and 96 percent in the left ear.  The Veteran reported that he could not hear well on the telephone; had to frequently ask people to repeat what they were saying; and had problems hearing fire engines and ambulances when driving.  The effect on the Veteran's daily activities was reported to be difficulty hearing and understanding normal or even loud conversation.  An exceptional pattern of hearing loss was shown in both ears.  Pursuant to 38 C.F.R. 4.85, Table VIa, as an exceptional pattern of hearing loss was shown, with regards to the Veteran's right ear, his puretone threshold average received a numeric designation of Level VIII.  Turning to the Veteran's left ear, his puretone threshold average also received a numeric designation of Level VIII.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 50 percent rating under DC 6100.  Therefore, a rating in excess of 50 percent is not warranted based on these results.  

The Veteran submitted the results of a private audiogram dated in September 2011.  The results of this audiogram show that the Veteran did not have an exceptional pattern of hearing loss.  As the speech discrimination scores were not obtained in accordance with the Maryland CNC test, this audiogram cannot be used for rating purposes.  

The average puretone hearing loss on a VA examination in December 2015 was 85 decibels in the right ear and 74 decibels in the left ear.  Speech recognition scores using the Maryland CNC word lists were 68 percent in the right ear and 76 percent in the left ear.  The Veteran reported having trouble with communication in all hearing settings.  An exceptional pattern of hearing loss in the right ear was shown.  Pursuant to 38 C.F.R. 4.85, Table VIa, as an exceptional pattern of hearing loss was shown, with regards to the Veteran's right ear, his puretone threshold average received a numeric designation of Level VIII.  Pursuant to 38 C.F.R. 4.85, Table VI, with regards the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level V.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 30 percent rating under DC 6100.  Therefore, a rating in excess of 50 percent is not warranted based on these results.  

The Veteran's treatment records do not contain audiological evaluations showing his hearing acuity in puretone thresholds or speech discrimination scores in accordance with the Maryland CNC Test.  

Here, the Veteran has been assigned a 50 percent rating throughout this appeal.  For the reasons set forth above, the evidence does not show that he is entitled to a rating in excess of 50 percent based on the standard rating criteria.  38 C.F.R. § 4.85, DC 6100.  Therefore, his increased rating claim is denied.

The above determination is based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2015).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Veteran reported functional impairment at both examinations.  Those examination reports clearly reflect the Veteran's report of his bilateral hearing loss and resulting impairment.  As those examinations addressed the functional impairment of the Veteran's bilateral hearing loss, and as the Veteran has not demonstrated any prejudice caused by a deficiency in any examination, the Board reiterates that the evidence does not support a finding of a rating excess of 50.  The evidence does not show that the Veteran's bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's bilateral hearing loss warrants a rating in excess of 50 percent at any time during this appeal.  The Board finds, therefore, that the evidence of record does not support the criteria required for an increased schedular rating at any time during this appeal.  

Furthermore, the rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The Board notes that in exceptional cases where evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned which is commensurate with the veteran's average earning capacity impairment due to the service-connected disorder.  38 C.F.R. § 3.321(b).  However, the Board believes that the regular schedular standards applied in the current case adequately describe and provide for the Veteran's bilateral hearing loss symptoms and disability level.  Marked interference with employment beyond that contemplated by the schedular criteria has not been shown.  The record does not reflect a disability picture that is so exceptional or unusual that the normal provisions of the rating schedule would not adequately compensate the Veteran for his service-connected disability.  The evidence does not show that the Veteran's bilateral hearing loss disability has resulted in interference with employment or activities of daily life which would warrant an increased rating for this disability.

Moreover, as the Veteran has already been granted a total disability rating based on individual unemployability due to this disability, the Board need not address whether such has been raised by the record.  


ORDER

Entitlement to a rating in excess of 50 percent for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


